TATE, Justice.
The defendant was convicted of first degree murder, La.R.S. 14:30 (1976), and sentenced to life imprisonment. On his appeal, the defendant argues six assignments of error presenting four arguments.
We find that none of the assignments present reversible error, nor do any involve legal issues not governed by clearly applicable legal principles or circumstances likely to recur. Accordingly, we have discussed and disposed of the assignments in an appendix attached to this opinion, which remains a public record of this court but which will not be published with this opinion.
We affirm the conviction and sentence.
AFFIRMED.